31 Mich. App. 271 (1971)
187 N.W.2d 505
PEOPLE
v.
LAINE
Docket No. 9693.
Michigan Court of Appeals.
Decided February 26, 1971.
Leave to appeal denied June 3, 1971.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Ronald J. Taylor, *272 Prosecuting Attorney, and John A. Smietanka, Assistant Prosecuting Attorney, for the people.
Charles J. La Sata, for defendant on appeal.
Before: FITZGERALD, P.J., and V.J. BRENNAN and T.M. BURNS, JJ.
Leave to appeal denied June 3, 1971. 385 Mich. 752.
PER CURIAM.
Defendant Norman Laine, charged with unarmed robbery,[1] was convicted upon a jury verdict and sentenced to 7 to 15 years in prison. Taking an appeal as of right, defendant raises three issues.
First, defendant contends it was error[2] for the trial judge to instruct the jury that they must find beyond a reasonable doubt that the crime was committed, that it was committed by the codefendants, and that defendant Norman Laine either aided, assisted, procured, or counseled the codefendants in its commission. It is true, by virtue of MCLA § 767.39 (Stat Ann 1954 Rev § 28.979), that the distinction between principal and accessory has been removed. However, though conviction of the principal is no longer necessary to charge the accessory, the guilt of the principal must still be shown. See, People v. Tunnacliff (1965), 375 Mich. 298, 301; People v. DeBolt (1934), 269 Mich. 39; People v. Hoaglin (1933), 262 Mich. 162; People v. Owen (1927), 241 Mich. 111.
Defendant's second complaint about the instructions is wholly without merit. There can be no error in the trial judge's restating the contentions of the parties.
*273 Second, defendant asserts insufficiency of the evidence. Though the evidence was partly circumstantial, it is clear from the record that the evidence established defendant's guilt. The evidence shows that the robbery was committed, that codefendants Brown and Small committed it, and that defendant participated therein at least to the extent of providing transportation to and from the scene of the crime.
Third, defendant asserts a denial of fair trial and due process based on his first two assertions of error. The first two claims of error fail, therefore, this issue must fail.
Defendant has shown no error. Conviction affirmed.
NOTES
[1]  MCLA § 750.530 (Stat Ann 1954 Rev § 28.798).
[2]  No objection was voiced regarding the jury instructions, thus this issue is evaluated by the manifest injustice standard.